Title: [Diary entry: 1 May 1781]
From: Washington, George
To: 

May 1st. Induced by pressing necessity—the inefficacy, & bad tendency of pushing Military Impresses too far and the impracticability of keeping the Army supplied without it, or money, to pay the transportation I drew for 9000 dollars of the Sum sent on by the State of Massachusetts for payment of their Troops; and placed it in the hands of the QM General with the most positive orders to apply it solely to this purpose. Fixed with Ezekiel Cornell Esqr. a member of the Board of War (then on a tour to the Eastward to inspect some of the Armoury’s &ca.) on certain articles of Cloathing—arms and Military Stores which might be sent from hence to supply the wants of the Southern Army. Major Talmadge was requested to press the C——s Senr. & Junr. to continue their correspondence and was authorized to assure the elder C—— that he should be repaid the Sum of 100 Guineas, or more, with interest; provided he advanced the same for the purpose of defraying the expence of the correspondence, as he had offered to do. Colo. Dayton was also written to, and pressed to establish a correspondence with New York, by way of Elizabeth Town for the purpose of obtaining intelligence of the Enemys movemts. and designs; that by a comparison of Accts. proper & just conclusions may be drawn.